Exhibit 10.7

LANDLORD:

GLENN DALE BUSINESS CENTER, L.L.C.

TENANT:

TVI CORPORATION, a Maryland Corporation

 

--------------------------------------------------------------------------------

LEASE

 

--------------------------------------------------------------------------------

Dated: February 16, 1998

GLENN DALE BUSINESS CENTER

Trade Name: TVI Corporation



--------------------------------------------------------------------------------

LEASE BY AND BETWEEN

GLENN DALE BUSINESS CENTER, L.L.C., LANDLORD

and TVI CORPORATION, TENANT

TABLE OF CONTENTS

 

1.    Payment of Rental    1 2.    Use    1 3.    Utilities    2 4    Assignment
and Subletting    2 5.    Loading Capacity    3 6.    Increase in Landlord’s
Insurance Rates    3 7.    Insurance Indemnification    3 8.    Alterations    4
9.    Ownership of Alterations    4 10    Repairs and Maintenance    4 11.   
Tax Escalation    5 12.    Default    6 13.    Total or Partial Destruction    7
14.    Possession    7 15.    Exterior of Premises — Signs    7 16.   
Relocation    8 17    For Rent/Sale Signs    8 18.    Right of Entry    8 19.   
Termination of Term    8 20.    Condemnation    8 21.   
Subordination/Estoppel/Non-Disturbance    8 22.    Attornment    9 23.   
Parking and Common Area    9 24.    Compliance with Laws    10 25.    Notices   
11 26.    Non-Waiver    11 27.    Successors and Assigns    11 28.    Security
Deposit/Construction    12 29.    Accord and Satisfaction    12 30.    Notices
to Mortgagee    12 31.    Estoppel Certificate    13 32.    Mechanic’s Liens   
13 33.    Waiver of Jury Trial and Right to Counterclaim    13 34.    Brokerage
   13 35.    Tenant Representative    13 36.    No Offer    13 37.    Tenant’s
Right To Audit    13 38.    Miscellaneous    14

EXHIBITS

Exhibit A – Plat of Premises

Exhibit B - Construction Specifications

Exhibit C - Common Facilities



--------------------------------------------------------------------------------

THIS LEASE Made this 16th day of February, 1998, by and between GLENN DALE
BUSINESS CENTER, L.L.C. by Continental Realty Corp., Agent, having an address at
17 West Pennsylvania Avenue, Towson, Maryland 21204, (hereinafter called
“Landlord”) and TVI CORPORATION, a Maryland corporation. having an address at
7100 Holiday Tyler Road, Glenn Dale Business Center, Glen Dale, Maryland 20769,
(herein after called “Tenant”).

WITNESSETH, that in consideration of the rental hereinafter agreed upon and the
performance of all the conditions and covenants hereinafter set forth on the
part of the Tenant to be performed, the Landlord does hereby lease unto the said
Tenant, and the latter does lease from the former, the following Premises
(hereinafter sometimes called the “Premises”):

BEING all those Premises crosshatched and outlined on the Plat attached hereto
as Exhibit A, which Premises shall be deemed to contain approximately 17,000
square feet, lower level office pod, said Premises being located within a
building known as Glenn Dale Business Center, 7100 Holiday Tyler Road, Glen
Dale, Maryland 20769, which building contains approximately 310,000 square feet
(“Floor Space”),

for the term of five (5) years; beginning on April 1, 1998 (“Commencement
Date”), and ending on the last day of March, 2003 at and for the annual rent of
Four Dollars and No Cents ($4.00) per square foot or Sixty Eight Thousand
($68,000.00) Dollars per annum, payable in advance, in equal monthly
installments, as follows: Five Thousand Six Hundred Sixty Six Dollars and Sixty
Seven Cents ($5,566.67), per month on the first day of each and every month
during the term of this Lease, without setoff, recoupment, or deduction, for the
first year of the Lease; thereafter, effective each April 1 of the term, rent
shall increase per annum by three percent (3%) over the rent payable for the
preceding lease year. If the term of this Lease shall commence on a date other
than the first day of a month, the rental for the period from the date of
commencement of the term to the first day of the next full calendar month of the
term shall be prorated and shall be payable on the first day of the term; if the
term of this Lease shall end on a date other than the last day of month, the
rent for the period from the first day of the last month of the term to the date
the term ends shall be prorated and shall be payable on the first day of the
last month of the term.

Tenant hereby represents and warrants to Landlord that Tenant has made its own
investigation and examination of all the relevant data relating to or affecting
the Premises and is relying solely on its own judgment in entering into this
Lease; specifically, and without limitation, Tenant represents and warrants to
Landlord that Tenant has had an opportunity to measure the actual dimensions of
the Premises and agrees to the square footage figures set forth hereinabove for
all purposes of this lease (except in the event of a condemnation or casualty
that decrease the size of the Premises as more fully provided elsewhere in this
Lease).

All rentals shall by paid to Landlord at: P.O. Box 10147, Baltimore, Maryland
21285, or at such other place or to such appointee of the Landlord as Landlord
may from time to time designate in writing.

THIS LEASE IS MADE SUBJECT TO THE FOLLOWING ADDITIONAL TERMS, COVENANTS AND
CONDITIONS:

1. PAYMENT OF RENTAL. Tenant covenants and agrees to pay the rental herein
reserved and each installment thereof promptly when and as due, without setoff,
recoupment or deduction whatsoever, except as specifically set forth herein.

2. USE. Tenant covenants to use the Premises for the purpose of manufacturing,
warehouse, and incidental office use related to its operation as a manufacturing
facility, making specialty tents, enclosures, and related products (the
“Permitted Use”) and for no other purpose or purposes. Tenant shall operate the
Premises in the name of TVI Corporation and under no other name or trade name
unless approved in writing by Landlord, which approval shall not be unreasonably
withheld.

Tenant agrees to comply with all applicable zoning and other laws, regulations,
and requirements of governmental authorities and provide and install at its own
expense any additional equipment or alterations required to comply with all such
laws, regulations and requirements as may be promulgated from time to time. In
addition, if Tenant adds a new function to its operations or changes the use set
forth in this Paragraph 2, even with if with Landlord’s consent, Tenant agrees
further to comply with any and all requirements of Landlord’s insurance
carrier(s) and applicable law(s).



--------------------------------------------------------------------------------

3. UTILITIES. Landlord anticipates that it will, within six (6) months of the
commencement of this Lease, meter or sub-meter Tenant’s utilities so that Tenant
will pay based on sub-meter readings to Landlord or, based on meter readings
directly to the utility company. Until the utilities are successfully split out,
however, Tenant agrees to pay, as additional rent, its fair share of the
water/rent/sewer charges billed to Landlord, which “fair share” shall be
reasonably determined by Landlord.

(a) Water/Sewer. Once Tenant is sub-metered, Tenant shall permit Landlord access
to the Premises, at least one (1) time each month, for the purpose of reading
the sub-meter. Within thirty (30) days after receipt of written notice from
Landlord, Tenant shall pay to Landlord all costs associated with Tenant’s usage
of utilities within the Premises, as determined by Landlord in its reasonable
discretion.

(b) Gas and Electricity. Until Landlord is able to separately meter the gas and
electric service in the building so that each tenant has its own meter or
sub-meter to measure its gas and electrical usage, Tenant agrees to pay as
additional rent its “fair” share of the gas and electricity charges billed total
building which fair share shall be reasonably determined by Landlord. When
Tenant’s gas and electrical service is separately metered or sub-metered, Tenant
agrees to pay as additional rent all gas and electrical service charges for the
Premises based on its meter or sub-meter readings, directly to the utility
company in the event of a separate meter being provided, or to the Landlord
promptly after Landlord bills the Tenant, in the event of a sub-meter.

(c) Miscellaneous. In addition to the preceding, Tenant shall pay all costs of
telephone and any other utilities used and consumed on the Premises, or by the
Tenant for Tenant’s operations, together with all taxes, levies or other charges
on such utilities, either directly to the utility supplying said services or to
the Landlord, if the Landlord supplies said services to Tenant.

Wherever Landlord is required to bill Tenant for any utilities’ charges, Tenant
agrees that it shall pay Landlord within thirty (30) days of its receipt of
Landlord’s billing, and said charges shall be deemed to be additional rent due.

Landlord shall have the right at anytime and from time to time during the Lease
term to either contract for service from a different company or companies
providing electric service or gas service or other utilities or to continue to
contract for service from the service provider currently providing service
(variously, “Utility Service Provider”). In conjunction therewith, Tenant shall
cooperate with Landlord and Utility Service Provider at all times and, as
reasonably necessary, shall allow Landlord and/or Utility Service Provider
reasonable access to the building’s electric lines, feeders, risers, wiring,
plumbing lines, and any other machinery or equipment located within the
Premises. Landlord shall in no way be liable or responsible for any loss,
damage, or expense Tenant may incur or sustain by reason of change, failure,
interference, disruption, or defect in the supply or character of the electric
energy or gas service or other utility service furnished to the Premises, or if
the quantity or character of the electric energy or gas service or other utility
service supplied by Utility Service Provider is no longer available or suitable
for Tenant’s requirements, and no such change, failure, defect, unavailability
or unsuitability shall constitute an actual or constructive eviction, in whole
or in part, or entitle Tenant to any abatement or diminution of rent, or relieve
Tenant from any of its obligation under the Lease. Landlord shall use its best
efforts to minimize disruption to Tenant’s use of the Premises.

4. ASSIGNMENT AND SUBLETTING

(a) Tenant covenants and agrees not to assign this Lease, in whole or in part,
nor sublet the Premises, or any part or portion thereof, nor grant any license
or concession for all or any part thereof, without the prior written consent of
the Landlord in each instance first had and obtained, which consent shall not be
unreasonably withheld. If such assignment or subletting is permitted, Tenant
shall not be relieved from any liability whatsoever under this Lease. In the
event that the amount of the rent or other consideration to be paid to the
Tenant by any assignee or sublessee is greater than the rent required to be paid
by the Tenant to the Landlord pursuant to this Lease, Tenant shall pay to
Landlord any such excess as is received by Tenant from such assignee or
sublessee. An assignment for the benefit of Tenant’s creditors otherwise by
operation of law shall not be effective to transfer to assign Tenant’s interest
under this Lease unless Landlord shall have first consented thereto in writing.

(b) In the event this Lease contains a renewal option exercisable by Tenant,
Landlord’s consent to an assignment or sublease of the Premises or any portion
thereof during the original Lease term shall be deemed to be conditioned upon
the agreement of Tenant and such assignee or sublessee that such renewal right
or option shall terminate and be of no further force or effect unless Landlord’s
consent to such assignment or sublease expressly provides otherwise.

 

-2-



--------------------------------------------------------------------------------

(c) In the event Tenant desires to assign this Lease or to sublease all or any
substantial portion of the Premises, Landlord shall have the right and option to
terminate this Lease, which right or option shall be exercisable by written
notice from Landlord to Tenant within thirty (30) days from the date Tenant
gives Landlord written notice of its desire to assign or sublease.

5. LOADING CAPACITY. Tenant covenants and agrees that it shall not load the
Premises beyond its present carrying or loading capacity.

6. INCREASE IN LANDLORD’S INSURANCE RATES. Tenant will not do, or suffer to be
done, anything in or about the Premises, or keep or suffer to be kept, anything
in or about the Premises which will contravene or affect any policy of
insurance, now existing or which the Landlord may hereafter place there on, or
which will prevent the Landlord from procuring such policies in companies
acceptable to Landlord at standard rates. Tenant will, at Tenant’s sole expense,
take all such actions and make any installations or alterations as may be
necessary to obtain the greatest possible reduction in the insurance rates for
the Premises and the building in which the Premises are located, caused by the
occupancy of Tenant, the nature of the business carried on by Tenant in the
Premises, or otherwise resulting from any act of Tenant, its agents, servants,
employees or customers.

7. INSURANCE INDEMNIFICATION

(a) Tenant shall maintain the following insurance: (i) comprehensive general
public liability insurance in respect of the Premises and the conduct and
operation of Tenant’s business therein, with Landlord as an additional named
insured and at Landlord’s written request with the lessor or any ground or
underlying lease of all or any part of the Premises as additional named insured,
with limits of not less than $1,000,000 for bodily injury or death to any one
person, $2,000,000 for bodily injury or death to any number of persons in any
one occurrence, and $1,000,000 for property damage, including water damage and
sprinkler leakage legal liability, (if sprinklered); (ii) steam boiler, air
conditioning, and machinery insurance, if applicable, protecting Landlord and
Tenant, with limits of not less than $500,000, but only if there is a boiler or
pressure object or other similar equipment in the Tenant’s Premises; (iii) fire
insurance with extended coverage and broad form all risk endorsement covering
all of Tenant’s stock and trade, fixtures, furnishings, floor coverings,
equipment, signs, and all other property belonging to Tenant or entrusted to
Tenant or demised hereby, including installations and improvements of Tenant
made in, on or about the Premises in any amounts required by any lender, but not
less than the full insurable replacement value of the property covered and out
less than the amount sufficient to avoid the effect of the co-insurance
provisions of the applicable policy or policies; (iv) business interruption
insurance in an amount sufficient to meet any co-insurance requirements, but in
no event less than the equivalent of twelve (12) month’s rent (unless Landlord
provides rental insurance and bills Tenant for it pursuant to Tenant’s
obligations to pay increases in Landlord’s costs of insuring the building, as
set forth in Paragraph 23(c)). Tenant shall deliver to Landlord such fully paid
for polices or certificates of insurance at least ten (10) days before the
Commencement Date of this Lease. Tenant shall procure and pay for renewal of
such insurance from time to time before the expiration thereof, and Tenant shall
deliver to Landlord and any additional named insured(s) such renewal policy at
least thirty (30) days before the expiration of any existing policy. If Tenant
fails to comply with any portion of this provision, Landlord may, but shall not
be obligated to, obtain insurance for Tenant and keep same in effect and Tenant
shall pay Landlord all costs incurred, upon demand, plus 15% for
overhead/administrative expenses. Landlord shall not be liable for any damage or
loss arising from the bursting, overflowing, or leaking of the roof or of water,
sprinkler, sewer, or steam pipes, or for malfunctioning heating, air
conditioning or plumbing fixtures or from electric wire or fixtures or arising
from any other cause whatsoever, unless caused by Landlord’s negligent or
willful misconduct.

(b) Tenant shall and does hereby indemnify and save harmless Landlord, its
successors or assigns, from all claims and demands of every kind, that may be
brought against it, them or any of them for or on account of any damage, loss or
injury to persons or property in or about the Premises or the building and
appurtenances in which the Premises are situated, arising from or out of
Tenant’s use or occupancy thereof occasioned wholly or in part by any act or
omission of Tenant, its agents, servants, contractors, employees or invitees,
and from any and all costs and expenses, counsel fees, and other charges which
may be imposed upon Landlord, its successors or assigns, or which it or they may
be obligated to incur in consequence thereof. All personal property and fixtures
in the Premises shall remain at Tenant’s sole risk. Tenant shall insure such
property and fixtures against loss or damage by fire and casualties ordinarily
included in the extended coverage endorsement in use in Maryland in an amount
equal to 100% of the replacement value thereof.

 

-3-



--------------------------------------------------------------------------------

(c) Landlord may, in its reasonable business judgment, maintain insurance on the
property including but not limited to equipment and systems in or pertaining to
the building or property and including but not limited to public liability
insurance, property damage insurance, automobile insurance, sign insurance, fire
and extended coverage insurance, rent insurance, boiler liability and casualty
insurance, flood and earthquake insurance, and plate glass insurance. For any
insurance maintained by Landlord with respect to the property and/or its
equipment, Tenant agrees to pay as additional rent Tenant’s proportionate share
of said premiums for any insurance carried on the property or any portion
thereof. If this Lease shall be in effect for less than a full insurance year,
Tenant shall pay its proportionate share of any insurance premiums based upon
the number of months that this Lease is in effect. For purposes of calculating
Tenant’s “proportionate share”, the insurance premium bill will be multiplied by
a fraction, the numerator of which shall be the Floor Space of the Tenant’s
Premises, and the denominator of which shall be the leaseable Floor Space of the
building. All computations shall be made in accordance with generally accepted
accounting principles and the “Floor Space” referred to herein will be based
upon the Floor Space occupied or ready for occupancy (whether or not leased) on
the first day of each month during the period in question. The Floor Space of
the building at the time of the Lease execution is 310,000 square feet. Any
payment due hereunder shall be deemed to be additional rental pursuant to this
Lease and shall be paid within (10) days of Landlord’s billing.

8. ALTERATIONS. Tenant shall not make any structural or non-structural
alterations to the Premises, or any part thereof, without prior written consent
of Landlord in each instance first had and obtained. If Tenant shall desire to
make such alterations, plans for the same shall first be submitted to and
approved by Landlord, and all work and installations shall be performed by
Tenant at its own expense in accordance with approved plans. Tenant agrees that
all such work shall be done in a good and workmanlike manner, that the
structural integrity of the building shall not be impaired, and that no liens
shall attach to the Premises by reason thereof. Tenant agrees to obtain, at
Tenant’s expense, all permits required for such alterations.

9. OWNERSHIP OF ALTERATIONS. Unless Landlord shall elect that all or part of any
alteration made by Tenant to the Premises (including any alterations consented
to by Landlord pursuant to Paragraph 8 hereof) shall remain on the Premises
after the termination of this Lease, the Premises shall be restored to their
original condition by Tenant before the expiration of this Lease at Tenant’s
sole expense. Upon such election by Landlord, any such alterations,
improvements, betterments or mechanical equipment, including but not limited to,
heating and air conditioning systems, shall become the property of the Landlord
at the expiration or sooner of the termination of this Lease, and all right,
title and interest thereof of Tenant shall immediately cease, unless otherwise
agreed to in writing by Landlord.

Tenant shall repair promptly, at its own expense, any damage to the Premises
caused by bringing into the Premises any property for Tenant’s use, or by the
installation or removal of such property, regardless of fault or by whom such
damage shall be caused.

10. REPAIRS AND MAINTENANCE.

(a) The Premises hereby leased, are leased to Tenant “As Is,” except as
specifically provided in Exhibit B. Further, except as herein expressly
provided, Landlord shall be under no liability, nor have any obligation to do
any work or make any repairs in or to the Premises, and any work which may be
necessary to outfit the Premises for Tenant’s occupancy or for the operation of
Tenant’s business therein is the sole responsibility of Tenant and shall be
performed by Tenant at its own cost and expense. Tenant acknowledges that it has
fully inspected the Premises prior to the execution of this Lease, and Tenant
further acknowledges that Landlord has made no warranties or representations
with respect to the condition or state of repairs of the Premises.

(b) Tenant will, during the term of this Lease, keep the Premises and
appurtenances (including windows, doors, plumbing, heating and electrical
facilities and installations), in good order and repair and will make all
necessary repairs thereof at its own expense, except that Landlord will make all
necessary repairs (except painting) to the exterior walls and roof of the
building, after being notified in writing by Tenant of the need for such
repairs, and shall have a reasonable time in which to complete such repairs.
Landlord hereby warrants to Tenant that the HVAC system shall he in good working
order for the first year of the Lease Term. Landlord agrees to make any major
repairs or replacements to the HVAC system necessary during that year which cost
in excess of $500.00 so long as such repair or replacement is not necessitated
by Tenant’s negligence or intentional misconduct. Tenant shall be responsible
for all day to day maintenance of the HVAC system. Tenant agrees to carry a
maintenance and/or service agreement

 

-4-



--------------------------------------------------------------------------------

or policy on the HVAC system in the Premises. Tenant shall provide Landlord with
a copy of such policy or certificate evidencing such coverage. In the event that
the repairs required to be made by Landlord are necessitated as a result of
negligence or misuse by Tenant, its agents, servants, employees, licensees or
guests, or by any contractor engaged by or on behalf of Tenant, such repairs
shall be made by and be paid for by Tenant.

Tenant will, at the expiration of the term or at the sooner termination, deliver
up the Premises in the same good order and condition as they were at the
beginning of the tenancy, reasonable wear and tear and damage by casualty
excepted, (where Lease is terminated due to the casualty provision of this
Lease). In addition, Tenant must remove all of its trade fixtures and equipment
and must fill any and all holes in the floor after removing said trade fixtures
and equipment, topping the filled holes with a six inch concrete cap, reinforced
with a reinforced steel rebar. Moreover, the Premises must be broom swept and
clean and any office area cleaned and straightened out.

Tenant further agrees that it will maintain the Premises at its own expense in a
clean, orderly and sanitary condition, free of insects, rodents, vermin and
other pests; and that it will not permit undue accumulation of garbage, trash,
rubbish or other refuse, but will remove the same an its own expense and will
keep such refuse in proper containers inside the Premises until removed. At any
time after the commencement of this Lease, Landlord may designate areas outside
the Premises for storage of Tenant refuse/garbage. In the event of any Tenant
default pursuant to this obligation, Tenant specifically agrees that Landlord
can have Tenant’s garbage, trash, rubbish or other refuse removed and Tenant
will be required to pay, as additional rental, any costs which Landlord incurs
in said removal plus fifteen percent (15%) Landlord administrative/overhead
expenses. Tenant further agrees that it will not install any additional
electrical wiring or plumbing unless it has first obtained Landlord’s written
consent thereto, and, if such consent is given, Tenant will install the same at
its own cost and expense, and Tenant shall obtain, at Tenant’s expense, all
permits required for such installation.

(c) In the event Tenant shall not proceed promptly and diligently to make any
repairs or perform any obligation imposed upon it by subparagraphs (a) and
(b) hereof within forty-eight (48) hours, after receiving written notice from
Landlord to make such repairs or perform such obligation, then and in such
event, Landlord may, at its option, enter the Premises and do and perform the
things specified in said notice, without liability on the part of Landlord for
any loss or damage resulting from any such action by Landlord, and Tenant agrees
to pay promptly upon demand any cost or expense incurred Landlord in taking such
action.

(d) Tenant shall keep all of its Premises sufficiently heated during freezing
weather in order to keep any water pipes in the Premises or serving the Premises
from freezing.

(e) If governmental regulations require recycling of any on all of the trash
generated in the Premises, Tenant hereby agrees to participate in any recycling
program and to assume any obligation for recycling which may be imposed upon
Landlord as the property owner, with respect to the refuse, garbage and trash
generated by the Premises’ operation.

11. TAX ESCALATION. As of the Commencement Date of this Lease, the Premises
hereby leased comprise approximately five and forty eight/hundredths of a
percent (5.48%) of the total land and/or buildings within which the Premises are
located. Tenant agrees to pay as additional rent, within thirty (30) days of
Landlord billing, Tenant’s proportionate share of any real estate taxes assessed
against the land and/or building, as improved. Real estate taxes shall be deemed
to include any taxes assessed against the land and/or buildings generally, and
not resulting from improvements placed therein by Tenant. In the event of any
increases in real estate taxes resulting from improvements, alterations or
additions made by Tenant, Tenant shall pay one hundred percent (100%) of the
amount of said increase. If this Lease shall be in effect for less than a full
fiscal year, Tenant shall pay its proportionate share of the taxes, based upon
the number of months that this Lease is in effect. For purposes of calculating
Tenant’s “proportionate share”, the real estate tax bill with be multiplied by a
fraction, the numerator of which shall be the Floor Space of the Tenant’s
Premises, and the denominator of which shall be the leasable Floor Space of the
building. All computations shall be made in accordance with generally accepted
accounting principles and the “Floor Space” referred to herein will be based
upon the Floor Space occupied or ready for occupancy (whether or not leased) on
the first day of each month during the period in question. Any payment due
hereunder shall be deemed to be additional rental pursuant to this Lease and
shall be paid within thirty (30) days of Landlord’s billing. “Taxes” or “real
estate taxes” as used herein shall include, but not by way of limitation, all
paving taxes, special paving taxes, Metropolitan District [BALANCE INTENTIONALLY
LEFT BLANK]

 

-5-



--------------------------------------------------------------------------------

Charges, and any and all other benefits or assessments which may be levied on
the Premises or the land and/or building(s) in which the same are situate, as
well as any and all costs or fees incurred by Landlord in contesting any real
estate tax assessment, but shall not include any income tax on the income or
rent payable hereunder.

12. DEFAULT

(a) Any of the following events shall constitute a default by Tenant:

(i) If the rent (basic or additional) shall be in arrears, in whole or in part;
or

(ii) If Tenant shall have failed to perform any other term, condition or
covenant of this Lease on its part to be performed for a period of ten (10) days
after notice of such failure by Landlord; or

(iii) If the Premises are vacant, unoccupied or deserted for a period of fifteen
(15) days or more at any time during the term; or

(iv) If Tenant is adjudicated a bankrupt or insolvent by any court of competent
jurisdiction, or if any such court enters any order, judgment or decree finally
approving any petition against Tenant seeking reorganization, liquidation,
dissolution or similar relief or if a receiver, trustee, liquidator or
conservator is appointed for all or substantially all of Tenant’s assets and
such appointment is not vacated within thirty (30) days after the appointment,
or if Tenant seeks or consents to any of the relief herein above enumerated in
this subparagraph (iv) or files a voluntary petition in bankruptcy or insolvency
or makes an assignment of all or substantially all of its assets for the benefit
of creditors or admits in writing of its inability to pay its debts generally as
they become due or files Articles of Dissolution, or similar writing indicating
its intention to wind up or liquidate its business, with the appropriate
authority of the place of its incorporation; or

(v) If Tenant’s leasehold interest under this lease is sold under execution,
attachment or decree of court to satisfy any debt of Tenant, or if any lien
(including a mechanic’s lien) is filed against Tenant’s leasehold interest and
is not discharged within ten (10) days thereafter.

(b) In the event of default as defined in paragraph (a) hereof, Landlord, in
addition to any and all legal and equitable remedies it may have, shall have the
following remedies:

(i) To distrain for any rent or additional rent in default; and

Intentionally deleted.

Not withstanding any such reentry and/or termination, Tenant shall immediately
be liable to Landlord for the sum of the following: (a) all rent and additional
rent then in arrears, without apportionment to the termination date, including
but not limited to Tenant’s contribution to taxes and utilities under Paragraphs
3 and 11 and Tenant’s contribution to common area costs under Paragraph 23 for
the year of termination; (b) all other liabilities of Tenant and damages
sustained by Landlord as a result of Tenant’s default, including, but not
limited to, the reasonable costs of reletting the Premises and any broker’s
commissions payable as a result thereof; (c) all of Landlord’s costs and
expenses (including reasonable counsel fees) in connection with such default and
recovery of possession; (d) the rent and additional rent reserved under this
Lease at the times herein stipulated for payment of rent and additional rent for
the balance of the term, less any amount received by Landlord during such period
from others to whom the Premises may be rented on such terms and conditions and
at such rentals as Landlord, in its sole discretion, shall deem proper; and
(e) any other damages recoverable by law. In the event Landlord brings any
action against Tenant to enforce compliance by Tenant with any covenant or
condition of this Lease, because of Tenant’s default in performing any such
covenant or condition, Tenant shall pay to Landlord all costs and expenses
incurred by Landlord and bringing and prosecuting such action against Tenant,
including reasonable attorneys’ fees.

(c) In the event Tenant fails to pay Landlord any rental payment or other charge
due hereunder within ten (10) days from the date on which such payment was due,
Landlord may, an its option, charge Tenant a late charge equal to ten percent
(10%) of the rental payment or other such charge, which late charge shall be
collectible as additional rent and shall be payable by Tenant to Landlord after
written notice from Landlord to Tenant assessing the same. In addition, Tenant
shall be liable for an administrative charge of Twenty-Five Dollars ($25.00) for
each check or draft which is not honored by the drawee for any reason.

 

-6-



--------------------------------------------------------------------------------

13. TOTAL OR PARTIAL DESTRUCTION.

(a) Tenant shall give prompt notice to Landlord in case of any fire or other
damage to the Premises. If (i) the Premises shall be damaged by fire or other
occurrence to the extent of more than seventy-five (75%) of the cost of
replacement thereof, or (ii) if the entire building shall be damaged by fire or
other occurrence to the extent of more than seventy-five percent (75%) of the
aggregate cost of replacement of the entire building, or (iii) the building
shall be damaged by fire or other occurrence and the loss shall not be covered
by Landlord’s insurance or the net insurance proceeds (after deducting all
expenses in connection with obtaining same) shall, by reasonable anticipation,
be insufficient to pay for the repair or restoration work to be done by
Landlord, or (iv) the Premises shall be damaged by fire or other occurrence to
the extent of more than fifty percent (50%) of the cost of replacement thereof
during the last two (2) years of the term, then in any such event Landlord may
terminate this Lease by notice given within ninety (90) days after such event
and upon the date specified in such notice, which shall be not less than thirty
(30) days nor more than sixty (60) days after the giving of said notice, this
Lease shall terminate. If the Premises shall be damaged by fire or other
casualty to the extent of more than fifty (50%) percent of the cost of
replacement thereof during the last two years of the term, Tenant may terminate
this Lease by notice given before Landlord commences any repair or restoration
work and in any event within thirty (30) days after such damage, and this Lease
shall terminate upon the giving of such notice.

(b) If this Lease shall not be terminated after damage by fire or other casualty
pursuant to the preceding sub-paragraph, Landlord and Tenant shall, promptly
after receipt of insurance proceeds for such damage and to the extent that
insurance proceeds are available, proceed with the restoration of the Premises
and the building to substantially the condition in which the same existed prior
to the damage with such changes or additions as Landlord may desire to make. In
no event, however, shall Tenant’s stock-in-trade, trade fixtures, furniture,
furnishings, removable floor coverings, equipment, signs and other property be
Landlord’s responsibility and Tenant shall promptly proceed with restoration or
replacement of same together with any alterations or improvements it has made to
its Premises and Tenant’s liability for said restoration or replacement shall
not be limited to its insurance proceeds.

(c) If this Lease shall not be terminated by fire or other casualty, Landlord’s
and Tenant’s restoration shall be completed as promptly as reasonably possible,
and, to the extent that the Premises is unusable (on a per square foot basis),
rent (but not additional rental such as utilities, taxes or common area charges)
reserved hereunder shall abate in proportionate to the area of the Premises
damaged until Landlord’s work is completed.

(d) Despite anything contained to the contrary in this Paragraph, and without
limiting Landlord’s rights or remedies hereunder, rental shall not be abated
under this provision if in Landlord’s opinion, any damage or destruction is
caused by any fault, neglect, default, negligent act or negligent omission of
Tenant or those for whom Tenant is in law responsible or by any other person
entering upon the Premises under express or implied invitation of Tenant.

14. POSSESSION. In case possession of the Premises, in whole or in part, cannot
be given to Tenant on or before the commencement date of the term of this Lease,
Landlord agrees to abate the rent and additional rent proportionately until
possession is given to Tenant, and Tenant agrees to accept such pro rata
abatement as liquidated damages for the failure to obtain possession on the
commencement date herein specified. The parties hereto covenant and agree that
if the term of this Lease commences on a date other than the date herein
specified, they will, upon the request of either of them, execute an agreement
in recordable form setting forth the new commencement and termination dates of
the Lease term. Under no circumstances shall Landlord be under any liability for
failure to deliver possession of the Premises to Tenant on the date herein
specified.

15. EXTERIOR OF PREMISES - SIGNS.

(a) Tenant covenants and agrees that it will not place or permit any sign or
other thing of any kind, in or about the exterior of the Premises or the
building in which the Premises are situate, nor paint or make any change in, to
or on the exterior of said Premises to change the uniform architecture, paint or
appearance of the building, without in each such instance obtaining the prior
written consent of Landlord. Landlord will allow Tenant to install Tenant I.D.
signs, subject to Landlord approval. Tenant shall not display any “going out of
business” sign without prior written consent of Landlord.

(b) Tenant further covenants and agrees not to pile or place anything on the
side wa1k, parking lot or other exterior portion of the Premises or building in
the front, rear, or sides the building, nor block the sidewalk, parking lot or
other exterior portion of the Premises or building, nor do anything that
directly

 

-7-



--------------------------------------------------------------------------------

or indirectly will interfere with any of the rights or ingress or egress or of
light from any other tenants, nor do anything which will, in any way, change the
uniform and general design of any property of Landlord in which the Premises are
situate. Landlord will at all times control all outside areas of the property
and exterior portions of the Premises and building including sidewalks and
parking lots.

16. RELOCATION. Landlord reserves the right at its option and at Landlord’s sole
cost and expense (including all reasonable expenses of Tenant necessarily
incurred by Tenant in connection with the relocation) to relocate the Premises
hereby leased to another location in the building comparable to that leased
hereunder, provided Landlord gives Tenant at least thirty (30) days prior
written notice of such relocation.

17. FOR RENT/SALE SIGNS. Landlord shall have the right to place a “For Rent”
sign on any portion of said Premises for six (6) months prior to termination of
this Lease and to place a “For Sale” sign thereon at any time. During such
six-month period, Landlord may show the Premises and all parts thereof to
prospective tenants/purchasers between the hours of 9:00 a.m. and 5:00 p.m. any
day except Sunday or any legal holiday on which Tenant shall not be open for
business.

18. RIGHT OF ENTRY. Landlord and its agents, servants, employees, including any
builder or contractor employed by Landlord, shall have the right, license and
permission, at reasonable times after reasonable notice to Tenant (except in the
event of any emergency), to enter and inspect the Premises or any part thereof,
and at the option of Landlord, to make such reasonable repairs and/or changes in
the Premises as Landlord may deem necessary or proper and/or to enforce and
carry out any provision of this Lease. Landlord’s access to the Premises shall
also be subject to Department of Defense security concerns.

19. TERMINATION OF TERM. It is agreed that the term of this Lease shall expire
and terminate at the end of the original term hereof (or at the expiration of
the last renewal term, if this Lease contains a renewal option and the same is
properly exercised), without the necessity of any notice by or to any of the
parties hereto, unless otherwise provided herein. If Tenant shall occupy the
Premises after such expiration or termination, it is understood that Tenant
shall hold the Premises as a tenant from to month-to-month, subject to all the
other terms and conditions of this Lease, at an amount equal to double the
highest monthly rental installment reserved in this Lease.

20. CONDEMNATION.

(a) If, during the term of this Lease, all or twenty-five percent (25%) or more
of the Premises shall be taken by any public or quasi-public authority under
power of condemnation, eminent domain, or expropriation, or in the event of
conveyance of twenty-five percent (25%) or more of the Premises in lieu thereof,
this Lease shall terminate as of the day possession shall be taken by such
authority, and the rent (including additional rent) shall be apportioned to and
abate from and after, the date of taking. Tenant shall have no right to
participate in any award or damages for such taking and hereby assigns all of
its right, title and interest therein to Landlord.

(b) If during the Lease term, less than twenty-five percent (25%) of the
Premises is taken, this lease shall remain in full force and effect according to
its terms and Tenant shall not have the right to participation in any award or
damages for such taking and Tenant hereby assigns all of its right, title and
interest in and to the award to Landlord. In such event Landlord shall, at its
expense, promptly make such repairs and improvements as may be necessary to make
the remainder of the Premises adequate to permit Tenant to carry on its business
to substantially the same extent and with substantially the same efficiency as
before the taking; provided that in no event shall Landlord be required to
expend an amount in excess of the award received by Landlord for such taking.

(c) Nothing herein shall be deemed to prevent Tenant from claiming and receiving
from the condemning authority, if legally payable, compensation for the taking
of Tenant’s own tangible property and such amount as may be payable by statute
or ordinance toward Tenant’s damages for Tenant’s loss of business, removal and
relocation expenses.

21. SUBORDINATION/NON-DISTURBANCE. Landlord shall have the right to place
mortgage or mortgages on the Premises and the property of which the Premises is
a part, and this Lease shall be subordinate to any such mortgage or mortgages or
superior thereto, as the mortgagee(s) may elect from time to time. Notice of
such election shall be given to Tenant in connect with any mortgage foreclosure.

 

-8-



--------------------------------------------------------------------------------

Within ten (10) days after a written request from time to time made by Landlord,
Tenant shall deliver to Landlord a signed and acknowledged statement in writing
setting forth: (i) that this Lease is unmodified, in full force and effect, free
of existing defaults of Landlord and free of defenses against enforceability (or
if there have been modifications or defaults, or if Tenant claims defenses
against the enforceability hereof, then stating the modifications, defaults
and/or defenses), (ii) the dates to which Rent and Additional Charges have been
paid, and the amount of any advance rentals paid, (iii) the commencement and
expiration dates of the Term, (iv) whether Tenant has given written notice
exercising its rights, if any, to renew this Lease, and if so, the renewal term
so opted, and (v) that Tenant has no outstanding claims against Landlord (or if
there are any claims, then stating the nature and amount of such claims); it
being intended that any such statement may be relied upon by any purchaser or
mortgagee of Landlord’s interest in the Premises, or any prospective purchaser
or mortgagee.

Anything in the foregoing sections notwithstanding, this Lease is expressly
contingent upon Landlord obtaining from Tenant a Subordination, Non-Disturbance
and Attornment Agreement from Landlord’s mortgagee, upon satisfaction of the
following conditions: submission of Tenant’s financial statement in such form
and for such periods as Landlord’s mortgagee may reasonably require; completion
and execution by Tenant of a Tenant Estoppel Certificate; payment by Tenant of
mortgagee’s fee, if any, for the issuance of such Agreement.

22. ATTORNMENT

(a) If Landlord assigns this Lease or the rents hereunder to a creditor as
security for a debt, Tenant shall, after notice of such assignment and upon
demand by Landlord or the assignee, pay all sums thereafter becoming due
Landlord hereunder either to Landlord or such assignee as designated in written
notice to Tenant. Tenant shall also, upon receipt of such notice, have all
policies of insurance required hereunder endorsed so as to protect the
assignee’s interest as it may appear and shall deliver such policies, or
certificates thereof, to assignee.

(b) In the event the Premises are sold at any foreclosure sale or sales, by
virtue of any judicial proceedings on otherwise, this Lease shall continue in
full force and effect and Tenant agrees, upon request, to attorn to and
acknowledge the foreclosure purchaser or purchasers at such sale as the landlord
hereunder.

23. PARKING AND COMMON FACILITIES.

(a) Landlord hereby further demises and leases to Tenant the right to use twenty
(20) parking spaces within the parking lot adjacent to the building (which
parking spaces are outlined and crosshatched on Exhibit A) for the use solely of
Tenant’s employees, agents, officers and invitees. Tenant agrees not to use, and
not to permit its employees, agents, officers and invitees to use, any other
parking spaces except the parking spaces made available to Tenant by Landlord.
Tenant agrees that it will, at Landlord’s request, furnish Landlord with a list
of license plate numbers of all automobiles regularly used by Tenant’s
employees, agents, officers and invitees. Tenant further agrees that if any
automobiles of Tenant’s agents employees, officers or invitees are found in
parking areas other than those designated for Tenant’s use, Landlord shall have
the right to have such improperly parked vehicles towed away by a towing company
designated by Landlord, and Tenant shall pay Landlord, upon demand, all costs
incurred by Landlord. Landlord reserves the right to relocate any of Tenant’s
parking spaces by reassigning to Tenant other parking spaces within the property
shown on Exhibit A-1, or on parking lots which Landlord provides on properties
adjacent to the building for the use of Tenant’s employees, agents, officers and
invitees; provided Landlord gives Tenant written notice of such reassignment at
least ten (10) days prior to the effective date thereof. In the event Landlord
gives such notice to Tenant, Tenant shall instruct all of its employees, agents,
officers and invitees to use only the reassigned spaces and to cease use of the
spaces formerly assigned.

(b) As of the Commencement Date of this Lease, the Premises hereby leased
comprise approximately five and forty eight/hundredths of a percent (5.48%) of
the total land and/or buildings within which the Premises are located. Tenant
agrees to pay as additional rent, within thirty (30) days of Landlord’s billing,
Tenant’s proportionate share of Landlord’s costs of operating, maintaining,
repairing, replacing and insuring the common facilities (as hereinafter
defined), including, but not limited to, loading areas, parking areas, pavements
and walkways, and the cost of utilities for such common facilities as well as
any costs incurred by Landlord in maintaining the leased facilities (as
hereinafter defined) but shall not include the cost of any work which Landlord
performs specifically for the exclusive use of any tenant of the building, nor
any capital improvements which Landlord performs nor cost of executive personnel
or services not related to the maintenance of the building in which the Premises
is located. For purposes of calculating Tenant’s “proportionate share,”
Landlord’s cost of operating the Common Facilities will be

 

-9-



--------------------------------------------------------------------------------

multiplied by a fraction, the numerator of which shall be the floor space of the
Tenant’s Premises, and the denominator of which shall be the leasable floor
space of the building. All computations shall be made in accordance with
generally accepted accounting principles and the “Floor Space” referred to
herein will be based upon the Floor Space occupied or ready for occupancy
(whether or not leased) on the first day of each month during the period in
question. The Floor Space of the building at the time of the Lease execution is
316,000 square feet. Any payment due hereunder shall be deemed to be additional
rental pursuant to this Lease and shall be paid within thirty (30) days of
Landlord’s billing.

(c) Tenant shall have the right to the exclusive use of any entrances, exits,
storage areas, and loading docks within the leased Premises or exclusively
serving the leased Premises (“Leased Facilities”), subject to the condition that
Landlord shall at all times have the right and privilege of determining the
nature and extent to which such leased facilities may be used.

In addition, Tenant shall have the right to the non-exclusive use of any
walkways, entrances, exits, parking areas, outside storage areas or trash areas,
if any, outside the leased Premises, serving the building, in common with other
tenants, (“Common Facilities”) subject to the condition that Landlord shall at
all times have the right and privilege of determining the nature and extent to
which such common facilities may be used, and of making such changes,
rearrangements, additions or reductions therein or thereto, which in Landlord’s
opinion are deemed to be desirable and in the best interests of all tenants of
the building, or which are required as the result of any law or regulation.
Tenant’s non-exclusive right to use the common facilities is a license and not
an easement. Tenant’s non-exclusive license to use the common facilities shall
be a license to access over and through the common facilities but not to store
anything on the common facilities or to erect any structures, permanent or
temporary, or to make any other use of the common facilities except as
specifically permitted by Landlord. Where Landlord has designated a portion of
the common facilities for any individual tenant’s exclusive use, such as
assigning parking spaces in a parking area to an individual tenant or creating a
storage or trash disposal area to be used by an individual tenant, that
individual tenant shall be deemed to have no further rights with respect to
other parking areas and/or other trash removal or storage areas, but such
individual tenant shall be limited to the specified areas provided by Landlord
and such areas shall still be deemed to be part of the common facilities,
although only made available by Landlord to designated tenants.

Tenant agrees that Landlord may establish and from time to time change, alter
and enforce against Tenant such reasonable rules and regulations as Landlord may
deem necessary or advisable for the proper and efficient use, operation and
maintenance of such common facilities. Landlord shall, at all times, have sole
and exclusive control, management and direction of such common facilities, and
may, at any tine and from time to time, exclude and restrain any person from use
or occupancy thereof. It shall be the duty of Tenant to keep all such facilities
free and clear of any obstructions created or permitted by Tenant or resulting
from Tenant’s use. Tenant shall be fully liable for any damage to any of such
facilities resulting from the negligence or misuse by Tenant, its agents,
employees, contractors or invitees. Landlord may, at any time and from time to
time, either temporarily or permanently, close all or any portion of such common
facilities to make repairs or changes, and to do and perform such other acts as,
in the exercise of good business judgment, Landlord shall determine to be
advisable with a view to the improvement of the convenience and use thereof by
tenants, their employees, agents and invitees.

(d) Landlord agrees to permit Tenant’s use of outside areas adjacent to the
Premises for testing and display of Tenant’s products. Landlord shall determine
the location and duration of such uses after receipt of Tenant’s written request
therefor.

24. COMPLIANCE WITH LAWS.

(a) Tenant covenants and agrees that it will, at its own expense, observe,
comply with and execute all laws, orders, rules, requirements and regulations of
all governmental agencies, and all rules, directions, requirements and
recommendations of the local board of fire underwriters and the fire insurance
rating organizations having jurisdiction over the area in which the Premises are
situated, or other bodies or agencies now or hereafter exercising similar
functions in the area in which the Premises are situated, in any way pertaining
to the Premises or the use and occupancy there.

(b) The preceding shall include, but not be limited to, the following which
Tenant shall not cause or permit to occur (i) any violation of any federal,
state, or local law, ordinance or regulation now or hereinafter enacted, related
to environmental conditions on, under, or about the Premises, arising from
Tenant’s use or occupancy of the Premises, including, but not limited to, soil
and ground water conditions; or (ii) the use, generation, release, manufacture,
refining, production, processing, storage, or disposal of any “Hazardous
Substance” (as defined herein) on, under or about the Premises, or the
transportation to or from the Premises of any Hazardous Substance.

 

-10-



--------------------------------------------------------------------------------

(c) Tenant shall, at Tenant’s own expense, comply with all laws regulating the
use, generation, storage, transportation, or disposal of Hazardous Substances
and Tenant shall, at Tenant’s own expense, make all submissions to, provide all
information required by, and comply with all requirements, of all governmental
authorities pursuant to said laws. Should any authority or any third party
demand that a clean-up plan be prepared and that a clean-up be undertaken
because of any deposit, spill, discharge or other release of Hazardous
Substances that occurs as a result of Tenant’s use or occupancy of the Premises,
then Tenant shall, at Tenant’s own expense, prepare and submit the required
plans and all related bonds and other financial assurances; and Tenant shall
carry out all such clean-up plans. Tenant shall promptly provide all information
regarding the use, generation, storage, transportation or disposal of Hazardous
Substances that is requested by Landlord. If Tenant fails to fulfill any duty
imposed under this Paragraph within a reasonable time, Landlord may do so; and
in such case Tenant shall cooperate with Landlord in order to prepare all
documents Landlord deems necessary or appropriate to determine the applicability
of the laws to the Premises and Tenant’s use thereof, and for compliance there
with, and Tenant shall execute all documents promptly upon Landlord’s request.
No such action by Landlord and no attempt made by Landlord to mitigate damages
shall constitute a waiver of any of Tenant’s obligations under this Paragraph
and Tenant’s obligations and liabilities hereunder shall survive the expiration
of this Lease.

(d) The term “Hazardous Substances” as used in this Lease shall include, without
limitation, flammables, explosives, radioactive materials, asbestos,
polychlorinated biphenyls (PCBs), chemicals known to cause cancer or
reproductive toxicity, pollutants, contaminants, hazardous wastes, toxic
substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic under any law or regulation now or
hereafter enacted or promulgated by any governmental authority including without
limitation “oil, petroleum products and their by-products” as defined by
Maryland Natural Resources Code Ann. Section; 8-1411-(a)(3) as amended from time
to time, any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act of 1976 as amend from time to time, and regulations promulgated
thereunder; any “Hazardous Substance” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended from
time to time; and any “Hazardous Substances” as defined by Maryland Health
Environmental Code Ann., Title 7, Subtitle 2, as amended from time to time, and
regulations promulgated thereunder).

(c) Tenant shall indemnify, defend, and hold harmless the Landlord, the manager
of the property, and their respective officers, directors, beneficiaries,
share-holders, partners, agents and employees from all fines, suits, procedures,
claims and actions of every kind, and all costs associated therewith (including
reasonable attorneys’ and consultants’ fees) arising out of or in any way
connected with any deposit, spill, discharge or other release of Hazardous
Substances that occurs as a result of Tenant’s use or occupancy of the Premises,
or from Tenant’s failure to provide all information, make all submissions, and
take all steps required by all governmental authorities under the laws. Tenant’s
obligations and liabilities under this sub-paragraph shall survive the
expiration of this Lease.

25. NOTICES. Any notice required by this Lease shall be sent by certified mail
to Landlord at: 17 West Pennsylvania Avenue, Baltimore, Maryland 21204,
Attention: Lawrence Reif, with copy to Legal Department, P.O. Box 10147,
Baltimore, Maryland 21285. Any notice required by this Lease shall be sent by
certified mail to Tenant at: TVI CORPORATION, having an address at 7100 Holiday
Tyler Road, Glenn Dale Business Center, Glenn Dale, Maryland 20769 (if no other
address specified, such notices to Tenant shall be addressed no the Leased
Premises). Either party may, at any time, or from time to time, designate in
writing a substitute address for that above set forth, and thereafter all
notices to such party shall be sent by certified mail to such substitute
address.

26. NON-WAIVER. It is understood and agreed that nothing herein shall be
construed to be a waiver of any of the terms, covenants or conditions herein
contained, unless the same shall be in writing, signed by the party to be
charged with such waiver and no waiver of the breach of any covenant herein
shall be construed as a waiver of such covenant or any subsequent breach
thereof. No mention in this Lease of any specific right or remedy shall preclude
Landlord from exercising any other right or from having any other remedy or from
maintaining any action to which it may be otherwise entitled either at law or in
equity.

27. SUCCESSORS AND ASSIGNS. Except as herein otherwise specifically provided,
this Lease and the covenants and conditions herein contained shall extend to,
bind and inure to the benefit of the parties hereto and their respective
personal representatives, heirs, successors and permitted assigns.

 

-11-



--------------------------------------------------------------------------------

In the event of any sale or transfer of the fee of any Premises which includes
the Premises demised hereunder (other than a sale with a leaseback to the
Grantor) or any assignment of any ground or underlying lease of any Premises
which includes the Premises demised hereunder, the Grantor, transferor, or
assignor, as the case may be, shall be and hereby is entirely relieved and freed
of all obligations under this Lease.

Further, notwithstanding any provision herein to the contrary, Tenant shall look
solely to the estate and property of Landlord in and to the property (or the
proceeds received by Landlord on the sale of such estate and property, but not
the proceeds of any financing or re-financing thereof) in event of any claim
against the Landlord arising out of or in connection with this Lease, the
relationship of Landlord and Tenant for Tenant’s use of the Premises, and such
claim shall be limited to such estate and property of Landlord (or sale
proceeds). No other properties or assets of Landlord shall be subject to levy,
execution or other enforcement procedures for the satisfaction of any judgment,
(or other judicial process) or for the satisfaction of any other remedy of
Tenant arising out of or in connection with this Lease, the relationship of
Landlord and Tenant, and Tenant’s use of the Premises, and if Tenant shall
acquire a lien on or interest in any other properties or assets by judgment or
otherwise, Tenant shall promptly release such lien or interest in such other
properties and assets by executing, acknowledging, and delivering to Landlord an
instrument to that effect prepared by Landlord’s attorneys.

28. SECURITY DEPOSIT/CONSTRUCTION

(a) Landlord hereby acknowledges receipt from Tenant of Fifteen Thousand Dollars
($15,000.00) to be held by Landlord as security for the faithful performance by
Tenant of all of the terms, covenants and conditions of this Lease. The security
deposit shall not accrue interest. Landlord may, in Landlord’s sole discretion
invest the deposit in interest bearing securities or accounts, and interest
earned thereon, if any, shall belong to Landlord. Tenant further agrees that
Landlord shall be entitled to co-mingle said security deposit and interest, if
any, with its own funds. If, during the term of this Lease, or any renewal or
extension thereof, any amount due from Tenant to Landlord as rental or
otherwise, shall become past due, Landlord shall have the right, in its sole
discretion, to apply the said security deposit, or any portion thereof, to
satisfy such obligation and Tenant shall thereafter immediately replenish the
security deposit to the sum specified above in this Section with the next
payment of rental due hereunder. Further, in the event Tenant fails to comply
with any of the terms or conditions contained in this Lease, Landlord shall have
the right to apply the security deposit against any brokerage fee paid by
Landlord to secure tenant and to repay Landlord for any money it expended in
preparing the Premises for Tenant’s occupancy; Tenant shall thereafter
immediately replenish the security deposit to the sum specified above in this
Section. Within a reasonable time after the termination date of this Lease, the
security deposit shall be returned to Tenant, less all costs incurred to
Landlord in correcting or satisfying any default under this Lease and all costs
incurred by Landlord in returning the Premises to the same condition as it was
when delivered to Tenant, excluding reasonable wear and tear. No right or remedy
available to Landlord as provided in this Section shall preclude or extinguish
any other right or remedy to which Landlord may be entitled under this Lease or
at law or in equity.

(b) For a description of Landlord’s Work and Tenant’s Work, see further Exhibit
B – Construction Specifications.

29. ACCORD AND SATISFACTION. No payment by Tenant or receipt by Landlord of any
lesser amount than the amount stipulated to be paid hereunder shall be deemed
other than on account of the earliest stipulated rent or additional charges; nor
shall any endorsement or statement on any check of letter be deemed an accord
and satisfaction, and Landlord may accept any check or payment without prejudice
to Landlord’s right to recover the balance due or to pursue any other remedy
available to Landlord.

30. NOTICES TO MORTGAGES. Tenant agrees that a copy of any notice of default
from Tenant to Landlord shall also be sent to the holder of any mortgage or deed
of trust on the Premises, provided Tenant has been given written notice of the
fact that such mortgage or deed of trust has been made; and Tenant shall allow
said mortgagee or holder of the deed of trust a reasonable time, not to exceed
ninety (90) days from the receipt of said notice, to cure, or cause to be cured,
any such default. If such default cannot reasonably be cured within the time
specified herein, then such additional time as may be necessary shall be
allowed, provided the curing of such default is commenced and diligently pursued
(including, but not limited to, commencement of foreclosure proceedings if
necessary to effect such cure) in which event this Lease shall not be terminated
while such remedies are being thus diligently pursued.

 

-12-



--------------------------------------------------------------------------------

31. ESTOPPEL CERTIFICATE. Tenant shall, at any time and from time to time during
the term of this Lease or any renewal thereof, upon request of Landlord,
execute, acknowledge, and deliver to Landlord or its designee, a statement in
writing, certifying that this Lease is unmodified and in full force and effect
if such is the fact (or if there have been any modifications thereof, that the
same is in full force as modified and stating the modifications) and the dates
to which the rents and other charges have been paid in advance, if any. Any such
statement delivered pursuant to this paragraph may be relied upon by any
prospective purchaser of the estate of Landlord or by the mortgagee or any
assignee of any mortgagee or the trustee or beneficiary of any deed of trust
constituting a lien on the Premises or upon property in which the Premises are
situate.

32. MECHANIC’S LIENS. Nothing contained in this Lease shall be deemed, construed
or interpreted to imply any consent or agreement on the part of Landlord to
subject Landlord’s interest or estate to any liability under any mechanic’s or
other lien law. If Landlord receives any notice to file a mechanic’s or other
lien against the building, or any part thereof, or the Premises, or any part
thereof, for any work, labor, services or materials claimed to have been
performed or furnished for or on behalf of Tenant or anyone holding any part of
the Premises through or under Tenant, then Tenant shall act promptly to have
such notice withdrawn and to settle any dispute that is the subject of such
notice. If any petition to establish a mechanic’s or other lien is filed, or if
any mechanic’s or other lien is actually established, against the building, or
any part thereof, or the Premises, or any part hereof, or if any mechanics or
other lien is actually established, for any work, labor, services or materials
claimed to have been performed or furnished for or on behalf of Tenant or anyone
holding any part of the Premises through or under Tenant, then Tenant shall
cause the same to be canceled and discharged of record by payment, bond or order
of court within 20 days after notice by Landlord to Tenant. Tenant shall, at
Landlord’s request, give written notice to all of Tenant’s laborers and
materialmen that Landlord shall not be responsible for labor on the Premises not
at the time of said notice performed, or for materials which have been
furnished. Tenant shall be responsible for paying, as additional rent, any
attorneys fees that Landlord actually incurs as a result of Landlord receiving
any notice of intent to file a mechanic’s, or other, lien described herein; as a
result of any such petition to file a mechanic’s or other, lien; or as a result
of any such mechanic’s, or other, lien being established against the building,
or any part thereof, or against the Premises, or any part thereof.

33. WAIVER OF JURY TRIAL AND RIGHT TO COUNTERCLAIM. This lease shall be
construed in accordance with the laws of the state of Maryland. Landlord and
Tenant shall and they hereby do waive trial by jury in any action, proceeding or
counterclaim brought about by either of the parties hereto against the other on
any matters arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
and any emergency or other statutory remedy. Tenant further agrees that it shall
not interpose any counterclaim(s) in a summary proceeding or in any action based
on holdover or non-payment of rent and/or additional charges.

34. BROKERAGE. Tenant and Landlord each covenants and agrees than it has had no
dealings with any broker or agent in connection with this Lease, except for
Bright Realty Advisors, LLC and each covenants to pay, hold harmless and
indemnify the other from and against any and all costs, expenses and liabilities
for any compensation, commissions and charges claimed by any broker or agent in
respect of this Lease or the negotiation thereof with whom Tenant or Landlord,
as the case may, be, is claimed to have had dealings.

35. TENANT REPRESENTATIVE. Name, address and telephone number of Tenant
representative to be contacted in the event of emergency:
                                        
                                        
                                        
                                                             

                                                                               
                                        
                                        
                                                       

36. NO OFFER. The submission of this Lease does not constitute a binding or
irrevocable option or offer by Landlord to lease the Premises to Tenant on the
terms herein set forth, or on any other terms. Neither Landlord nor Tenant shall
be bound or legally obligated in any way until such time as this Lease is fully
executed by both parties hereto, and executed counterparts there of are
delivered to each of the parties. This Lease may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constituted but one Lease.

37. TENANT’S RIGHT TO AUDIT.

(1) Audit Threshold. In the event Tenant’s proportionate share of Common
Facilities Costs increases by more than twenty percent (20%) in any Lease Year,
Tenant may audit Landlord’s common area operating costs in order to verify the
accuracy of Common Facilities Costs charges provided that:

 

  (a) Tenant specifically designates the fiscal year(s) that Tenant intends to
audit, which shall be a year within three (3) years of the date of the audit but
must be within the Term of this Lease; and

 

-13-



--------------------------------------------------------------------------------

  (b) Such audit will be conducted only during regular business hours at the
office where Landlord maintains CAM expense records and only after Tenant gives
Landlord fourteen (14) days notice.

(2) Copy of Audit. Tenant shall deliver to Landlord a copy of the results of
such audit within fifteen (15) days of its receipt by Tenant. No such audit
shall be conducted if any other tenant has conducted an audit for the time
period Tenant intends to audit and Landlord furnishes to Tenant a copy of the
results of such audit.

(3) Tenant Not in Default, No audit shall be conducted any time that Tenant is
in default of any terms of the Lease.

(4) Limits for Subtenants and Assignees. No subtenant shall have any right to
conduct an audit and no assignee shall conduct an audit for any period during
which such assignee was not in possession of the Premises.

38. MISCELLANEOUS

(a) Except for tenant’s obligation to pay rent and additional rental, the time
of Landlord or Tenant, as the case of may be, to perform any of its respective
obligations hereunder shall be extended if and to the extent that the
performance thereof shall be prevented due to any strike, lockouts, civil
commotions, war-like operations, invasions, rebellions, hostilities, military or
usurped power, governmental regulations or controls, acts of God, or other
causes beyond the control of the party whose performance is required. If
Landlord shall be prevented from delivering the Premises to Tenant for causes
beyond the control of Landlord, then the commencement and expiration of the Term
shall be extended accordingly.

(b) In the event that Tenant shall seek the approval by or consent of Landlord
and Landlord shall fail or refuse to give such consent or approval in respect of
any matter where Landlord is required, either by this Lease or by law, not to
unreasonably withhold its consent or approval, Tenant shall not be entitled to
any damages for any withholding delay of such approval or consent of Landlord,
but only shall be entitled to bring an action for injunction or specific
performance.

(c) This Lease and the Riders and Exhibits attached hereto, if any, set forth
all the covenants, promises, assurances, agreements, and understandings between
Landlord and Tenant concerning the Premises and supersede and revoke any
previous negotiations, arrangements, letters of intent, offers to lease, lease
proposals, and information conveyed.

(d) Irrespective of the place of execution or performance, this Lease shall be
governed by and construed in accordance with the laws of the State of Maryland.
If any provision of this Lease or the application thereof to any person or
circumstance shall, for any reason or to any extend, be invalid or
unenforceable, the remainder of this Lease and the application of that provision
to other persons or circumstances shall not be affected but rather shall be
enforced to the extend permitted by law. The table of contents, captions,
headings and title in this Lease are solely for convenience of reference and
shall not affect its interpretation. This Lease shall be construed without
regard to any presumption or other rule requiring construction against the party
causing this Lease to be drafted. If any words or phrases in this lease have
been stricken out or added, this lease shall be construed as if the words or
phrases so stricken out or otherwise eliminated were never included in this
Lease and no implication or inference shall be drawn from the fact that said
words or phrases were so stricken out or otherwise eliminated. Each covenant,
agreement, obligation or other provision of this Lease shall be deemed and
construed as a separate and independent covenant of the party bound by,
undertaking or making same, not dependent on any other provision of this Lease
unless otherwise expressly provided. All terms and words used in this Lease,
regardless of the number or gender in which they are used, shall be deemed to
include any other number and any other gender as the context may require.

(e) In the event Tenant defaults under any of the terms of this Lease, Tenant
shall pay all costs, expenses and reasonable attorney’s fees that may be
incurred or paid by Landlord as a result thereof. Tenant shall be liable for
such attorney fees whether or not Landlord institutes legal proceedings.
However, where legal proceedings are instituted by Landlord against Tenant, and
said proceedings result in a monetary judgment in favor or Landlord, those
reasonable attorney fees for which Tenant shall be liable to Landlord shall not
be less than 15% of said judgment.

 

-14-



--------------------------------------------------------------------------------

(f) Any and all sums of money required to be paid by Tenant under this Lease,
whether or not designated as “additional rent” shall nevertheless be deemed as
“additional rent” and shall be collectible as rent.

(g) This written agreement constitutes the entire agreement and understanding of
the parties, and there are no other, prior or contemporaneous, written or oral
agreements, undertakings, promises, warranties or covenants not contained
herein. This Lease cannot be modified or amended except in a writing signed by
both parties.

AS WITNESS the hands and seals of the parties hereto the day and year first
above written.

 

WITNESS:   LANDLORD:     GLENN DALE BUSINESS CENTER, L.L.C.     By:  
Continental Realty Corp., Agent     By:  

/s/ Lawrence G. Rief

  (SEAL)     Lawrence G. Rief, Member   WITNESS:   TENANT:     TVI CORPORATION  
  By:  

/s/ Allen E. Bender

  (SEAL)     Allen E. Bender, President  

STATE OF MARYLAND, CITY/COUNTY OF MARYLAND, to wit:

On this 16 day of February 1998, before me, the subscriber, a Notary Public of
the State of Maryland, personally appeared

LAWRENCE G. RIEF, Member

of the above named Landlord, and he acknowledged the above Lease to be the act
of the said Landlord.

IN WITNESS WHEREOF, I have hereunto set my hand and Notarial Seal.

 

/s/ Suzanne R. Bruno

Notary Public

My Commission Expires: 12/4/01

STATE OF MARYLAND, CITY/COUNTY OF CHARLES, to wit:

On this 14 day of January, 1998, before me, the subscriber, a Notary Public of
the state aforesaid, personally appeared

ALLEN E. BENDER, President

of the above named Tenant, and he acknowledged the above Lease to be the act of
the said Tenant.

IN WITNESS WHEREOF, I have hereunto set my hand and Notarial Seal.

 

/s/ Mary Ellen Ginn

Notary Public

My Commission Expires: June 21, 1999

 

-15-



--------------------------------------------------------------------------------

EXHIBIT A - Plat of Premises

Graphic Omitted



--------------------------------------------------------------------------------

EXHIBIT A-1 – Parking Facilities

Graphic Omitted



--------------------------------------------------------------------------------

EXHIBIT A-2 - Finished Area

Graphic Omitted



--------------------------------------------------------------------------------

GLENN DALE BUSINESS CENTER, L.L.C.

EXHIBIT B

CONSTRUCTION SPECIFICATIONS

A. Landlord will, at its cost and expense, do the following with respect to
Premises demised hereunder prior to Commencement Date of the Lease:

1. Renovate and finish office space, restrooms, lunchroom, and related
administrative spaces, and designated the “Finished Area” per the attached plan
in Exhibit A-2 including new HVAC for the Office Area

2. Install two new gas fired ceiling mounted heaters in the warehouse areas.

3. Tenant shall have exclusive use of existing loading facilities as shown on
Exhibit A-2.

B. The following shall be incorporated in the construction of the Premises by
the party indicated, but all labor, material and equipment therefor shall be at
Tenant’s sole cost and expense: All other items necessary in order to constitute
the Premises as a fully tenantable unit.

C. Except as otherwise indicated, Tenant accepts the Premises in “As is”
condition as of the date of the execution of this Lease.

All work included in or in addition to the foregoing shall be subject to
Landlord’s approval as to design, materials and details.

D. Provisions governing work performed by Tenant.

1. All work performed by Tenant shall be performed in a first class and
workmanlike manner and with new materials.

2. Tenant shall be responsible for obtaining all permits required in connection
with the performance of its work.

3. Before Tenant or its contractors commence any work, they shall arrange with
Landlord for allocation of space for storage of equipment and materials and for
access to the site of the work. Storage of all materials and equipment shall be
confined to the areas from time to time designated by Landlord, and access to
the site of the work by Tenant’s contractors, and their employees and suppliers
shall be confined to the routes from time to time designated by Landlord.

4. Connections for utility service for Tenant and its contractors during the
construction period shall not be made without prior notice to Landlord and
without making arrangements satisfactory to Landlord for payment by Tenant for
such connections and service.

5. Tenant shall not engage any contractor for work respecting the Premises
without Landlord’s prior written approval of such contractor.

B - 1



--------------------------------------------------------------------------------

6. Tenant shall require its contractors to comply with all requirements of
Landlord regarding coordination of work in the property.

7. Tenant shall cause its contractors to remove and dispose of debris, rubbish,
surplus materials and temporary structures resulting from Tenant’s work in the
Premises, as may be necessary to avoid interference with construction or when
directed by Landlord.

8. Tenant shall cause its contractors to take all reasonable precautions to
protect other work on the property from any damage owing to work performed by
Tenant’s contractors; and Tenant shall indemnify Landlord for any damage to any
such other work caused by Tenant’s contractors.

9. If required by Landlord, Tenant shall cause it’s contractors to finish
performance and labor and material payment bonds from a reputable surety company
and which shall include Tenant, Landlord, and other designees of Landlord as
obligees, without cost to Landlord or its designees.

10. If, in the opinion of Landlord’s insurer, builder’s risk insurance is
required to be carried on the improvements made by Tenant, in order to prevent
Landlord or its contractors from being deemed co-insurers under the builder’s
risk insurance carried on the improvements constructed by Landlord, Tenant shall
carry builder’s risk insurance on the work performed by Tenant in such form and
amounts as may be required by Landlord’s insurers.

11. All work performed my Tenant shall be performed in compliance within
applicable requirements.

12. Tenant shall cause its contractors to furnish the customary one year
warranty against defects in workmanship and materials, and in the event the Term
does not commence or is terminated prior to the expiration of the warranty
period, Landlord shall be entitled to the benefit of such warranties, which are
hereby assigned to Landlord.

13. If any labor dispute is caused by or related to any of Tenant’s contractors,
subcontractors, or suppliers, Tenant shall, upon Landlord’s demand, cause the
contractor, subcontractor or supplier causing, involved in or related to such
labor dispute to immediately cease work and deliveries in the Center until
further notice from Landlord.

14. If Tenant shall perform any work or make any improvements in the Premises
not conforming to the plans and specifications approved by Landlord, then Tenant
shall upon request by Landlord promptly make any changes needed to bring such
work or improvements into conformity with approved plans and specs. If Tenant
fails to make such requested changes promptly upon request by Landlord, then
Landlord may cause such changes to be made at Tenant’s expense; and Tenant shall
pay the costs of such work as if such work were assigned to be done by the
Landlord under Section B of this Exhibit B.

15. Landlord shall have no responsibility or liability whatever for any
materials or equipment stored by Tenant or its contractors either in the
Premises or elsewhere in the property pursuant to paragraph 3 above. If Tenant
desires insurance protection for such materials and equipment, it shall arrange
for coverage at its expense.

16. Landlord acknowledges and agrees that Tenant shall be permitted to install a
Paint Spray Booth in the warehouse area which shall be exhausted through the
roof, such installation to be done at Tenant’s sole cost and expense, and Tenant
to meet all code requirements.

17. Landlord acknowledges and agrees that Tenant shall be permitted to install
phone, computer, and data cables in the walls of the Finished Area, and that
Tenant shall be given at least 48 hours prior notice to accomplish such cable
installation prior to installation of any wall covering. There shall be three
cables to each office, each cable terminating in a standard plastic electric
receptacle box with one on one wall and two on the opposite wall.

18. Landlord acknowledges and agrees that Tenant shall be permitted at its sole
cost to install and suspend from the overhead area a number of fluorescent light
fixtures.

B – 2



--------------------------------------------------------------------------------

Exhibit B, page 3

E. Other Construction Provisions

1. Tenant may also install phone and data cables and receptacles in the
warehouse area at its discretion.

2. Landlord will construct and provide a concrete slab adequately sized for a
standard trash dumpster six feet wide and six feet long if this can be done
reasonably and without the necessity of constructing a retaining wall. The slab
will be sited immediately adjacent to the loading dock area so than it is
readily accessible for pick-up and/or emptying by a trash service vehicle.

Page B-3



--------------------------------------------------------------------------------

GLENN DALE BUSINESS CENTER, LLC.

EXHIBIT C

COMMON FACILITIES COSTS

Operating costs for the common facilities shall mean, for the purpose of
Paragraph 23 of the Lease, the total expenses incurred in operating and
maintaining the common facilities and any appurtenances thereto and facilities
thereof (or in or on unpaved outdoor areas of the property or adjacent public
streets or rights of way) or operating and maintaining leased facilities not for
the exclusive use of any tenant of the building, including but not limited to
the following:

1. Gardening, landscaping, and maintenance of grass, trees, and shrubbery;

2. All premiums for all insurance carried by the Landlord on the property, and
on any equipment and systems in or pertaining to the building or property,
including but not limited to public liability insurance, property damage
insurance, automobile insurance, sign insurance, fire and extended coverage
insurance, boiler liability and casualty insurance, and plate glass insurance
(may be billed separately if fiscal year end and insurance year differ);

3. Watchman service and other security service(s) and security equipment (but
not for individual leased premises);

4. Water and sewer charges for the property;

5. Any costs, charges, and expenses incurred by Landlord in connection with any
change of any company providing any utility service to the Premises, including,
without limitation, maintenance, repair, installation, and service costs
associated therewith;

6 Building, repairs, replacements and maintenance which is the responsibility of
the Landlord and all other repairs, replacements and maintenance in and to the
property, including but not limited to: paving, plate glass, sprinkler system
(if applicable), restroom facilities (if any) (and utility conduits and plumbing
fixtures pertaining thereto) vehicle area lighting facilities, energy saving
installations of any nature, drainage facilities and other utility conduits and
facilities in the vehicle areas, and in unpaved areas of the property or
adjacent public streets, pumping stations and force mains (on and/or off site)
utilized for sanitary sewer and water service in the property, signs and wiring,
retaining walls, curbs, gutters, fences, sidewalks, steps, escalators, elevators
and ramps (if any) in the property or other outdoor areas or public streets;
exclusive of casualty loss replacements covered by insurance, and exclusive of
capital improvements;

7. Cleaning;

8. Utility charges (if any) for lighting the vehicle areas, signs, and operating
pumping stations, force mains and other like facilities;

9. Vehicle area line painting, and removal of snow and ice;

10. Collection and removal of trash from the common facilities and outdoor
areas, (if undertaken by Landlord);

11. Power and fuel for operating equipment and systems and for operating
vehicles and equipment used for cleaning, maintenance and snow removal;

12. Salaries of personnel directly engaged in operating, cleaning and
maintaining the property (including security personnel and parking attendants),
and all related payroll charges and taxes.

C - 1